DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 14-16 and 18-22, and species a) SEQ ID No. 1 and species b) SEQ ID No. 17, in the reply filed on 4-26-21 is acknowledged.  The traversal is on the ground(s) that claims in groups I-III have unity.  The sequence of JP2 (Emtage) and the sequence of a protein having a DNA binding domain (Padigaru) do not provide for a truncated soluble JP2 protein with a NLS and a DNA binding domain.  SEQ ID No. 1-3 are amino acid sequences for mouse or human JP2 and SEQ ID No. 16 or SEQ ID No. 17 are amino acid sequences for a mouse or human DNA binding domain (remarks, p. 5). This is not found persuasive because of the collective teachings of Emtage et al., 2005 (US 20050164202 A1)(Emtage A) in view of Emtage et al., 2005 (Geneseq Accession No. AEB77267, computer printout, pages 1-2) (Emtage B) or Emtage et al., 2005 (Geneseq Accession No. AEB77267, computer printout, pages 1-2) (Emtage C) as discussed in the 35 U.S.C. 103 rejection below. The combination of the references cited below under 35 U.S.C. 103 make it obvious for one of ordinary skill in the art to prepare the claimed vector.  Further, the amino acid sequences from mouse and human represent different protein sequences that differ in their amino acid sequences, biological functions and usages.  They have to be considered individually.  Thus, there is no special technical feature that is contributed by the instant invention over the prior art, and election of species is required. 
The requirement is still deemed proper and is therefore made FINAL.
s 1-5, 7-8, 23-25 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-26-21.
Applicant’s amendment filed on 12-6-18 has been entered.  Claims 1-5, 7-8, 14, 16, 18, 20-23, 25 and 27-28 have been amended.  Claims 6, 9-13, 17 and 26 have been canceled.  Claims 1-5, 7-8, 14-16, 18-25 and 27-28 are pending.
Claims 14-16 and 18-22, and species a) SEQ ID No. 1 and species b) SEQ ID No. 17 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-6-18 and 2-8-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Sequences listed in Figure 16C are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 12-6-18 only contains 23 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “JP-2” in line 2 of claim 14 is vague and renders the claim indefinite.  The term “JP-2” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “JP-2” would be remedial.  Claims 15-16 and 18-22 depend from claim 14 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emtage et al., 2005 (US 20050164202 A1)(Emtage A) in view of Emtage et al., 2005 (Geneseq Accession No. AEB77267, computer printout, pages 1-2) (Emtage B) or Emtage et al., 2005 (Geneseq Accession No. AEB77267, computer printout, pages 1-2) (Emtage C). (References Emtage B was cited in the Restriction Requirement mailed on 3-12-21).
Claims 14-16 and 18-22 are directed to a vector comprising a promoter operably linked to an open reading frame encoding an isolated soluble truncated JP-2 protein having a DNA binding domain and a nuclear localization signal (NLS), the protein has at least 90% amino acid identity to SEQ ID No. 1 (elected species), or comprising an isolated transcriptional repressor DNA binding domain which has at least 90% identity to SEQ ID No. 17.  Claim 15 specifies the vector is a viral vector.  Claim 16 specifies the promoter is a tissue-specific promoter.  Claims 18-19 specify the vector further comprises an enhancer and the enhancer is a tissue-specific enhancer, respectively.  Claim 20 specifies the vector is integrated into the genome of a non-human mammal.  Claim 21 specifies the open reading frame is operably linked to a tissue-
Emtage A teaches vectors such as expression vectors containing the polynucleotide encoding novel junctophilin-like (JPL) homolog or variants, and cells genetically engineered to express such polynucleotide (e.g. [0019]).  A method for producing a polypeptide of the invention by culturing host cells comprising an expression vector containing at least a fragment of a polynucleotide encoding the polypeptide of the invention in a suitable culture medium (e.g. [0030]).  A method of treating a disorder by administering a composition comprising a polynucleotide of the invention to a mammalian subject (e.g. [0035]).  “The junctophilins (JPs) JP-1, JP-2 and JP-3 constitute a family of junctional membrane complex proteins that span the membrane of the intracellular Ca2+ store and interact with the cell-surface membrane.  JPs are composed of a large cytoplasmic region and a carboxyl-terminal transmembrane segment spanning the endoplasmic/sarcoplasmic reticulum” (e.g. [0063]).  The recombinant expression vehicle or vector can be a virus or vector for the expression of a polypeptide from a DNA sequence.  The expression vehicle can comprise a promoter or enhancer, a coding sequence of protein, and appropriate transcription initiation and termination sequence.  Structural units intended for use in yeast or eukaryotic expression systems preferably include a leader sequence enabling extracellular secretion of the translated protein by a host cell (e.g. [0100]).  Secreted proteins include proteins secreted wholly (e.g. soluble proteins) or partially (e.g. reporters) from the cell in which they are expressed (e.g. [0102]).  Delivery of a functional gene encoding polypeptide of the invention to appropriate cells in vivo by using viral vectors, such as adenovirus, AAV, or a retrovirus (e.g. [0178]) (For claims 15 and 20).  Cells and tissues may be engineered to express a gene comprising the polynucleotide of the invention under the control of 
Emtage A does not specifically teach an ORF encoding a soluble truncated JP-2 protein having at least 90% amino acid identity to SEQ ID NO. 1, or the soluble truncated JP-2 protein comprises an isolated transcription repressor DNA binding domain that is at least 90% identical to SEQ ID No. 17.
Emtage B discloses a human JP-2 protein sequence, Geneseq Accession No. AEB77267, which is 100% identical to the sequence of SEQ ID No. 1 (From amino acid residue 1-696), and the polynucleotide sequence encoding the JP-2 protein.  The 100% identity is at least 90% identity to SEQ ID No. 1. 
Emtage C discloses a human JP-2 protein sequence, Geneseq Accession No. AEB77267, which is 100% identical to the sequence of SEQ ID No. 17 (From amino acid residue 351-408), and the polynucleotide sequence encoding the JP-2 protein.  The 100% identity is at least 90% identity to SEQ ID No. 17. 



Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632